DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Paul Holland.
Applicants’ amendment to the claims filed on 07/21/2022 in response to the Non-Final Rejection mailed on 04/27/2022 is acknowledged and entered into the record.  
	Applicants’ remarks filed on 07/21/2022 in response to the Non-Final Rejection mailed on 04/27/2022 have been fully considered by the examiner and found to be persuasive to overcome the objections and/or rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
	The IDS filed on 07/21/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Withdrawn Claim Objections
	The objection to claim 1 is withdrawn in view of applicants’ amendment to the claims filed on 07/21/2022.
Withdrawn Specification Objection
	The objection to the specification for an embedded hyperlink is withdrawn in view of applicants’ amendment to the specification filed on 07/21/2022 to remove said hyperlink.
Withdrawn Claim Rejections - 35 USC § 112(d)
The rejection to claim 7 under 35 U.S.C. 112(d) is withdrawn in view of applicants’ amendment to the claims filed on 07/21/2022.
Withdrawn Obviousness Double Patenting
The terminal disclaimer filed on 07/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/871973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The provisional nonstatutory double patenting rejection of claims 1-8 over claims 1 and 13-19 of copending application no. 16/871973 is withdrawn in view of the terminal disclaimer filed on 07/21/2022. 
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.  Claims 1-8 are drawn in relevant part to a method for isolating active polymerase complexes, said method comprising providing a reaction mixture comprising:  a polymerase complex comprising a nucleic acid adaptor for isolating active polymerase complexes, said adaptor having a single-stranded region comprising a primer recognition sequence, a runway sequence located 5’ to the primer recognition sequence, and a polymerase termination sequence located 5’ to the runway sequence, wherein said runway sequence comprises a nucleotide sequence having between 2 and 50 contiguous nucleotide bases selected from no more than three of the four nucleotide bases of adenine, cytosine, guanine, and thymine, the nucleotide base that is not contained in the runway sequence is designated as a stop base, said runway sequence functions as a template for polymerase driven primer extension, and said polymerase termination sequence comprises at least one stop base that is effective to terminate any such polymerase-drive primer extension.  The closest prior art of record is the reference of Pham et al. (US Patent Application Publication 2014/0193315; cited on PTO-892 mailed on 04/27/2022) [see prior Office Actions]; however, Pham et al. does not teach a runway sequence comprising a nucleotide sequence having between 2 and 50 contiguous nucleotide bases selected from no more than three of the four nucleotide bases of adenine, cytosine, guanine, and thymine as claimed.  Accordingly, the methods of claims 1-8 are allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656